A person seeking hooks of the kind in question for use in his business would naturally and properly rely more or less upon the recommendation of a person having practical knowledge of the uses for which such tools are designed and of the manner in which those under consideration answered the purpose while in actual use. The fact that a recommendation from such a person was made has a bearing upon the question whether ordinary care was exercised in making the selection in given case, the same as it would have if the recommendation was based upon knowledge acquired by working iron and studying its properties. The object of the testimony is to prove, not the character of the hooks, but the extent of the care exercised in selecting them. Its office is like that of testimony showing that the tool or machine in question was purchased of a reputable maker. Reynolds v. Woolen Co.,168 Mass. 501, 503.
Gannon's opinion as to the sufficiency of the hooks to sustain a given weight was also competent. Men in general would not understand what form and size of hook would be required for the purpose. That is a matter requiring special skill. There was evidence from which it might properly be found that Gannon possessed the skill required to make his opinion competent evidence. Jones v. Tucker, 41 N.H. 546; Dole v. Johnson,50 N.H. 452.
The fact that these hooks cost more than others had some tendency to show that they were of a good quality. The weight of the testimony would depend largely upon the circumstances.
The testimony offered by the plaintiff that a test of hooks was made after the accident related to a collateral issue, and the *Page 496 
offer was addressed to the sound discretion of the court. The exclusion of the testimony is not subject to revision here.
Exceptions overruled.
PEASLEE, J., did not sit: the others concurred.